UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1911


GLORIA TURNAGE,

                  Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner, Social Security
Administration,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    David Novak, Magistrate
Judge. (3:11-cv-00785-DJN)


Submitted:   October 11, 2012               Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gloria Turnage, Appellant Pro Se. Robin Perrin Meier, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gloria      Turnage   appeals    the    magistrate    judge’s    order

affirming the denial of social security disability benefits. *                    We

have       reviewed    the    record    and    find     no    reversible      error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.       Turnage v. Astrue, No. 3:11-cv-00785-DJN (E.D. Va. July

11, 2012).        We dispense with oral argument because the facts and

legal      contentions      are   adequately    presented     in   the    materials

before      the   court    and    argument    would   not    aid   the   decisional

process.



                                                                           AFFIRMED




       *
       The parties consented to the exercise of jurisdiction by
the magistrate judge, in accordance with 28 U.S.C. § 636(c)
(2006).



                                         2